Citation Nr: 0810919	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  02-01 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability, to include degenerative 
changes of the lumbar spine and disc herniation at the L4-5 
interspace.

2.  Entitlement to service connection for hypertension (HTN).

3.  Entitlement to service connection for lateral 
epicondylitis of the left elbow.

4.  Entitlement to service connection for right rotator cuff 
tendonitis.

5.  Entitlement to service connection for left rotator cuff 
tendonitis.

6.  Entitlement to service connection for hematuria.

7.  Entitlement to service connection for chronic bronchitis.

8.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastroenteritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Manila, the Republic of the Philippines, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
veteran's claims.

With regard to the veteran's claim of entitlement to service 
connection for a low back disability, to establish 
jurisdiction over this issue, the Board must first consider 
whether new and material evidence has been submitted to 
reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2007).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully below, new and material evidence has been 
submitted to reopen the claim.

The veteran participated in a decision review officer hearing 
in January 2002.  A transcript of that proceeding has been 
associated with the veteran's claims file.

The Board previously remanded these claims in October 2003 
and May 2006 for additional development.

The veteran submitted additional evidence to the Board in 
January 2008.  Though the veteran did not provide the 
appropriate waiver of agency of original jurisdiction 
consideration, the Board may proceed without prejudice to the 
veteran.  The evidence submitted included duplicate copies of 
medical records already associated with the claims file, 
diagnoses already of record and new evidence pertaining to 
his low back condition.  As the Board has herein granted the 
veteran's claim for service connection for a low back 
disability, he has not been prejudiced.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


FINDINGS OF FACT

1.  A rating decision in January 1991 denied the veteran's 
claim of entitlement to service connection for a low back 
condition.

2.  Evidence submitted subsequent to the January 1991 RO 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.

3.  The veteran's current low back disability, degenerative 
changes of the lumbar spine and disc herniation at the L4-5 
interspace, is the result of a disease or injury in active 
duty service.

4.  Hypertension is not shown by competent medical evidence 
to be linked to a disease or injury in service and it was not 
manifested within the first post-service year.

5.  Lateral epicondylitis of the left elbow is not shown by 
the competent medical evidence to be linked to a disease or 
injury in service.

6.  Bilateral rotator cuff tendonitis is not shown by the 
competent medical evidence to be linked to a disease or 
injury in service.

7.  Hematuria is not shown by the competent medical evidence 
to be linked to a disease or injury in service.

8.  Chronic bronchitis is not shown by the competent medical 
evidence to be linked to a disease or injury in service.

9.  A gastrointestinal disorder, claimed as gastroenteritis, 
is not shown by the competent medical evidence to be linked 
to a disease or injury in service.


CONCLUSIONS OF LAW

1.  The January 1991 RO decision denying entitlement to 
service connection for a low back condition is final.  38 
U.S.C.A. §§ 7103(a) and 7105 (West 2002 & Supp. 2007).

2.  Evidence received subsequent to the January 1991 RO 
decision is new and material and the veteran's claim of 
entitlement to service connection for a low back condition is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156 (as in effect prior to August 29, 
2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2007).

3.  A low back disability, to include degenerative changes of 
the lumbar spine and disc herniation at the L4-5 interspace, 
is the result of active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).

4.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to be related 
thereto.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

5.  Lateral epicondylitis of the left elbow was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

6.  Bilateral rotator cuff tendonitis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).

7.  Hematuria was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

8.  Chronic bronchitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

9.  A gastrointestinal disorder, claimed as gastroenteritis, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  The Board is granting 
in full the claim of entitlement to service connection for a 
low back disability.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist in this particular 
claim, such error was harmless and will not be further 
discussed.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

With regard to the veteran's remaining claims, letters dated 
in March 2001, March 2004 and May 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The aforementioned letters told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  Although the March 2001 letter was not sent prior to 
initial adjudication of the veteran's claims, this was not 
prejudicial to him, since (1) he filed his claims prior to 
the enactment of the VCAA, (2) he was subsequently provided 
adequate notice in March 2001, March 2004 and May 2006 and 
(3) the claims were readjudicated and an additional 
supplemental statement of the case was provided to the 
veteran in October 2007.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The Board also notes that the veteran was 
provided notice of how VA determines disability ratings and 
effective dates in May 2006, compliant with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the RO did not identify the veteran's 
claim of entitlement to service connection for a low back 
disability as a petition to reopen a previously denied claim.  
As noted above, the Board must do so in order to retain 
jurisdiction of this issue.  Not only was the veteran not 
provided with notice of what he needed to submit in order to 
reopen his claim, during the pendency of this appeal, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which established significant new 
requirements with respect to the content of the notice 
necessary for those cases involving the reopening of 
previously denied claims.  Specifically, the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  In the present case, the 
veteran's claim of entitlement to service connection for a 
low back disability need not be remanded for this oversight.  
While he did not receive this notice, the veteran is not 
prejudiced as the Board has reopened and granted his claim.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The veteran was afforded VA medical examinations in August 
1990, October 2006, February 2007, April 2007 and May 2007 to 
obtain opinions as to whether his disabilities could be 
directly attributed to service.  Further examinations or 
opinions are not needed on the claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service.  This is discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

Where service connection for a disability has been denied in 
a final decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  As noted above, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion which 
overturned the test for materiality established by the Court 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) 
(the so-called "change in outcome" test).  See Hodge v. 
West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).  It does not apply to the veteran's claim as he filed 
his claim to reopen in December 1999.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992). 

By decision dated in January 1991, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back condition.  Under applicable law and VA regulations, 
that decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  See 38 U.S.C.A. 
§ § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 (2001).  

It is determined that since the January 1991 RO decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  New evidence consists of VA examination 
reports and numerous private treatment records.  The January 
1991 RO decision denied the veteran's claim for a low back 
condition because there was no evidence of a diagnosis in 
service and no competent evidence which linked the veteran's 
low back pathology to his active duty service.

The newly submitted evidence is not cumulative or redundant.  
It has not been submitted before.  Since the evidence relates 
to a crucial question in the veteran's case, i.e., whether he 
suffers from a low back condition as a result of a disease or 
injury in service, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim, and it is determined to be 
material to the veteran's claim.  Accordingly, the claim is 
reopened, and must be considered in light of all the 
evidence, both old and new.  

III.  The Merits of the Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


A.  Low Back Disability

Having reopened the veteran's claim of entitlement to service 
connection for a low back disability, the Board now turns to 
whether the veteran's disability is service connected.

Review of the claims file indicates the veteran currently 
suffers from degenerative changes of the lumbar spine, to 
include disc herniation at the L4-5 interspace.  See Hickson, 
supra.

Upon review of the veteran's service medical records, the 
Board finds that the veteran did not complain of or receive 
treatment for a low back disability during his time in 
service.  When the veteran participated in his service 
discharge examination in March 1990, he noted that he 
suffered from low back pain at night.  See Standard Form (SF) 
93, separation examination report, March 3, 1990.

The veteran filed his original claim of entitlement to 
service connection for a low back disability in July 1990.  
During the pendency of that claim, the veteran was afforded a 
VA examination in August 1990.  The veteran reported 
continuous low back pain for the prior 10 years.  The pain 
was noted to be at night, though there was no history of a 
specific injury.  The veteran was diagnosed with muscular low 
back pain.  The x-ray report associated with the VA 
examination found the veteran's spine to be normal.

In July 1999, the veteran was seen at St. Dominic Medical 
Center for a computed tomography (CT) scan of the lumbar 
spine.  The impression was degenerative changes of the lumbar 
spine and disc herniation at the L4-5 interspace.  See 
St. Dominic Medical Center, CT scan report, July 6, 1999.  
The veteran had a second CT scan of the lumbar spine in 
September 2000.  The results again indicated disc herniation 
at the L4-5 interspace but also noted facet joint 
hypertrophy.  See De La Salle University Medical Center, CT 
scan report, September 28, 2000.  In November 2003, the 
veteran had magnetic resonance imaging (MRI) of the lumbar 
spine.  The impression was mild, diffuse disc bulge at L4-5 
with bilateral neuroforaminal narrowing.  See Asian Hospital, 
MRI report, November 26, 2003.  In 2004, the veteran 
underwent multiple physical therapy sessions for his back 
pain.  See San Juan De Dios Educational Foundation, Inc., 
physical therapy notes, 2004.

The veteran was afforded a VA spine examination in October 
2006.  The veteran reported that he was used to carrying 
heavy aeronautical objects in his military occupational 
specialty (MOS) as an aviation storekeeper and noted low back 
pain that was initially tolerable.  He experienced pain when 
stooping down, lying down for a long period of time, 
prolonged standing, sitting and walking.  The veteran noted 
that his condition progressed as he later began to experience 
pain radiating into his right leg.  Imaging studies revealed 
spondylolisthesis of L4-5.  The examiner diagnosed the 
veteran with a herniated disc at L4-5 with radiculopathy and 
degenerative disc disease.  See VA examination report, 
October 25, 2006.  

As the VA examiner did not provide an opinion as to the 
nature and etiology of the veteran's lumbar spine 
disabilities in October 2006, the RO requested an addendum to 
address this question.  The examiner responded in May 2007.  
It was noted that low back pain could be a symptom of disc 
disease.  The examiner concluded that the veteran's 
complaints of back pain at bedtime on the March 1990 
discharge examination were at least as likely as not related 
to his present disabilities.  A normal physical examination 
and x-ray performed at the veteran's discharge would not rule 
out the possibility of any disc conditions that may have been 
present.  The examiner also noted that some disc conditions 
may not be evident on an x-ray during the early stages of the 
disease and there may be a discrepancy between the severity 
of the symptoms and the results of the x-rays.  See VA 
examination report addendum, May 7, 2007.  The Board finds 
the VA positive nexus opinion to be persuasive.

The evidence in this case is approximately balanced regarding 
the question of whether the veteran's current low back 
disability is the result of a disease or injury in service.  
Therefore, the benefit-of-the-doubt will be conferred in his 
favor and his claim for service connection for a low back 
disability is granted.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension, Left Elbow Disability and Bilateral Rotator 
Cuff Disabilities

The veteran alleges that his HTN, left elbow disability and 
bilateral rotator cuff disabilities are the result of disease 
or injury in service.  The preponderance of the evidence is 
against these claims, and the Board finds that the veteran's 
claims must fail.

HTN means persistently high arterial blood pressure, and by 
some authorities the threshold for high blood pressure is a 
reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  The first showing of 
hypertension in the record is the private treatment record 
dated in 1999.  There is no evidence to support a finding 
that the veteran's hypertension was compensable to a 10 
percent degree within the first post-service year.  
Therefore, service connection on a presumptive basis is not 
warranted.  

Initially, the Board notes that the veteran has been 
diagnosed with HTN, medial and lateral epicondylitis of the 
left elbow and bilateral rotator cuff tendonitis.  See VA 


examination reports, October 23, 2006 and April 23, 2007; St. 
Dominic Medical Center, physician therapy note, November 20, 
1999; and VA examination report, May 7, 2007.  Thus, the 
Board concedes the veteran currently suffers from the claimed 
disabilities.  See Hickson, supra.

Review of the veteran's service medical records is completely 
negative for any treatment of HTN, a left elbow disability or 
bilateral rotator cuff disabilities.  The veteran's blood 
pressure was measured on each of his service examinations and 
at no point did it exceed diastolic pressure of 90 and 
systolic pressure of 160.  See service medical records; 
entrance, periodic and separation examinations; October 1967 
through March 1990.  On the veteran's service discharge 
examination, the veteran noted that he was unsure if he was 
hypertensive and complained of slight muscle pain of the left 
arm.  The examiner noted there was no history of HTN (the 
veteran's blood pressure was noted as 100/72) and no 
diagnosis was made regarding the veteran's left arm pain 
complaint.  See SF 93, separation examination report, March 
3, 1990.

The first medical treatment records diagnosing the veteran 
with HTN were dated in December 1999, where it was noted he 
had Stage I-III HTN.  See St. Dominic Medical Center, private 
treatment record, December 13, 1999.  A physical therapy note 
dated in November 1999 diagnosed the veteran with bilateral 
rotator cuff tendonitis and medial and lateral epicondylitis 
of the left elbow.  The veteran reported that he began to 
experience left elbow pain in approximately November 1998.  
The veteran noted that his bilateral shoulder pain had been 
present since 1986.  See St. Dominic Medical Center, physical 
therapy note, November 20, 1999.

At the outset, the Board notes that the veteran was not 
diagnosed with HTN, a left elbow disability or bilateral 
rotator cuff disabilities until 1999, almost 10 years after 
his discharge from active duty service.  The absence of 
evidence for the approximately 10-year period constitutes 
negative evidence tending to disprove the claims that the 
veteran had injuries in service which resulted in chronic 
disabilities or persistent symptoms thereafter.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

The veteran was afforded VA examinations in October 2006.  
During the VA general examination, the examiner noted the 
veteran's HTN existed since the 1980's, was controlled by 
medication and was the result of a disease or injury in 
service.  See VA general examination report, October 23, 
2006.  Though this does constitute a positive medical nexus, 
the Board notes that the examiner did not review the 
veteran's claims folder in conjunction with the examination.  
Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  

As the VA examiner did not review the veteran's claims file, 
the aforementioned opinion was based purely on history 
provided by the veteran.  In Black v. Brown, 5 Vet. App. 177, 
180 (1993), the Court stated that the Board may discount 
medical opinions that amount to general conclusions based on 
history furnished by the veteran and that are unsupported by 
the clinical evidence.  Based on the review of the service 
medical records, it is clear that the veteran had not yet 
been diagnosed with HTN in the 1980's and in fact was first 
diagnosed in 1999.  Accordingly, this VA opinion is not 
afforded any evidentiary weight.

The examiner was later requested to review the veteran's 
claims file and provide an addendum to the October 2006 
examination report.  The examiner replied in April 2007, 
noting that the claims file had been reviewed.  It was noted 
that HTN was not seen during review of the veteran's service 
medical records.  A blood pressure reading dated in 1985 
showed normal blood pressure at 120/76.  See VA examination 
report addendum, April 23, 2007.  As there was no evidence of 
HTN in service and no positive medical nexus, the veteran's 
claim of entitlement to service connection for HTN must fail.  
See Hickson, supra.

The veteran also participated in a VA joints examination in 
October 2006.  The veteran reported having bilateral shoulder 
and left elbow pain since the 1980's.  The veteran reported 
undergoing physical therapy since 2000, which has afforded 
him temporary relief.  He denied any history of trauma or 
surgery to these areas.  The veteran was diagnosed with soft 
tissue rheumatism with moderate daily effects.  
See VA joints examination report, October 25, 2006.  The 
corresponding x-rays of the veteran's left elbow and 
bilateral shoulders returned normal studies.  See VA 
examination x-ray reports, October 25, 2006.

As the VA examiner did not provide an opinion as the nature 
and etiology of the veteran's left elbow and bilateral 
shoulder disabilities, an addendum was requested.  The May 
2007 addendum stated that since there was no record of any 
complaints or treatment for these conditions in the veteran's 
service medical records, the examiner could not resolve this 
issue without resorting to mere speculation.  See VA 
examination report addendum, May 7, 2007.  Thus, there is no 
competent medical evidence of a nexus between any current 
disabilities and an event or incident of service.

The only remaining evidence in support of the veteran's 
claims is lay statements alleging that the veteran currently 
suffers from a left elbow disability and bilateral shoulder 
disabilities that are the result of his active duty service.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his symptomatology.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims for service connection, 
and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  In this case, 
for the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claims that his 
current bilateral shoulder and left elbow disabilities are 
related to service.  There is not an approximate balance of 
evidence.  

C.  Hematuria, Chronic Bronchitis and Gastroenteritis

The veteran alleges that his claimed conditions of hematuria, 
chronic bronchitis and gastroenteritis are the result of 
disease or injury in service.  The preponderance of the 
evidence is against a finding that these conditions are due 
to service.

Review of the veteran's service medical records reveals that 
upon entry, the veteran did not complain of any of the 
aforementioned conditions.  All his internal systems were 
considered normal and the veteran reported being in good 
health.  See service medical records, entrance examination 
reports, SF 88 and 89, October 16, 1967.  In March 1968, the 
veteran complained of blood in his urine.  The examiner 
diagnosed him as asymptomatic with hematuria of unknown 
etiology.  See service medical record, March 25, 1968.  The 
veteran was seen again for follow up of his complaints in 
April 1968.  The examiner again diagnosed the veteran as 
asymptomatic, but noted microhematuria.  The examiner also 
noted the veteran had no history of renal disease, stones or 
bright red blood in his urine.  See service medical record, 
April 1, 1968.  The veteran had a blood test in May 1968, 
which revealed his creatinine and uric acid levels to be 
within normal limits.  See service medical record, May 7, 
1968.

A periodic examination in March 1972 noted the veteran's 
evaluation for hematuria in 1968 with no sequelae.  See 
service medical record, periodic examination report, SF 88, 
March 10, 1972.  In April 1974, the veteran was again 
diagnosed with microscopic hematuria.  See service medical 
record, periodic examination report, SF 88, April 29, 1974.  
There were no further complaints of hematuria during the 
veteran's time in service.  In fact, on the veteran's 
separation examination, the examiner noted a history of 
hematuria in 1968 with no repeats.  See service medical 
record, service discharge examination report, March 3, 1990.

In March 1977, the veteran was seen with complaints of having 
a severe cold, and was diagnosed with acute bronchitis.  See 
service medical record, March 1, 1977.  The veteran was seen 
in September 1980 with complaints of diarrhea.  The examiner 
diagnosed him with possible acute gastroenteritis.  See 
service medical record, September 11, 1980.  However, on the 
veteran's separation examination, all of the veteran's 
internal systems were considered normal and he had no 
complaints of gastrointestinal difficulties or bronchitis.  
See service medical record, service discharge examination 
report, March 3, 1990.

As such, the Board concedes that the veteran did complain of 
and receive treatment for hematuria, chronic bronchitis and 
gastroenteritis during his time in service.  The Board also 
concedes that the veteran has been diagnosed with current 
disabilities of hematuria, chronic bronchitis and 
gastroenteritis.  See Hickson, supra.  Now the Board turns to 
the question of medical nexus.

Regarding hematuria, there is no evidence of treatment for 
this condition between 1968 and 2003.  The veteran was 
admitted on December 11, 2003 due to persistent painless 
hematuria.  See private treatment record, Benjamin Ramos, 
Jr., M.D., December 11, 2003.  At that time, the veteran was 
also afforded an ultrasound of his abdomen.  The results 
showed normal liver, gallbladder, pancreas, spleen and 
urinary bladder.  Id.  In April 2004, the veteran was seen by 
Dr. Ramos for an extracorporeal shockwave lithotripsy.  Dr. 
Ramos diagnosed the veteran with hematuria, ureterolithiasis, 
left proximal third non-obstructing calyceal calculi, a left 
parapelvic cyst and a left renal cortical cyst.  See private 
treatment record, Benjamin Ramos, Jr., M.D., April 13, 2004 
and August 19, 2004.  The veteran was seen again by Dr. Ramos 
in January 2005.  During his January 2005 visit, the veteran 
was diagnosed with benign prostatic hypertrophy and hematuria 
of unknown etiology.  Urinalysis showed microscopic hematuria 
and pyuria.  The urine culture was negative.  Upon 
examination, the veteran's kidneys were of normal size with 
parapelvic cystic masses.  The veteran was discharged with no 
definitive etiology regarding his hematuria.  See private 
treatment record, Benjamin Ramos, Jr., M.D., January 2, 2005.

The veteran participated in a VA general examination in 
October 2006.  The veteran reported having red blood cells in 
his urine during service.  The examiner noted that the 
etiology of the hematuria was not known, even after work-up.  
The examiner noted the veteran had a history of stones in the 
urethra in 2004 and had cysts on both kidneys.  Though the 
examiner did state that the veteran's hematuria was the 
result of his time in service, as noted above, the examiner 
did not review the veteran's claims file in conjunction with 
the examination and based the opinion on history provided by 
the veteran.  See Hernandez-Toyens, supra; Prejean, supra.  
As such, it is not considered persuasive.

The examiner was requested to provide an addendum to the 
original examination after reviewing the veteran's claims 
file.  In April 2007, the examiner noted that the claims file 
had been reviewed.  The examiner stated that medical 
evaluations in the past failed to determine the etiology of 
the veteran's hematuria, but for elevated calcium levels.  
Stones were not ruled out as the hematuria's etiology since 
the veteran had a lithotripsy in 2004 for his urinary tract 
stones.  See VA examination report addendum, April 23, 2007.

Regarding chronic bronchitis, the veteran was afforded a VA 
respiratory disorders examination in May 2007.  The examiner 
noted that the veteran was seen in service one time with 
complaints of a cough with white/yellow sputum for two weeks, 
with a diagnosis of chronic bronchitis in March 1977.  There 
were no other recurrences during the veteran's time in 
service.  The examiner also noted a March 1975 consultation 
note where the veteran complained of a productive cough and 
was diagnosed with flu syndrome.  The examiner also noted the 
March 1990 separation examination which demonstrated a normal 
examination of the lungs and chest.  The examiner stated that 
the veteran is a previous smoker, who stopped in 
approximately 2003.  The veteran complained of a dry 
intermittent cough in service, which he attributed to his 
smoking.  Upon physical examination, the veteran had no signs 
of benign or malignant neoplasm.  His heart sounds were 
normal, there were no signs of venous congestion, there were 
no respiratory abnormalities and chest expansion was normal.  
X-rays of the chest revealed a prominent aorta, but an 
otherwise normal chest.  Pulmonary function tests (PFT) 
revealed a moderate obstructive ventilatory pattern with 
significant response to bronchodilators.  The examiner 
diagnosed the veteran with chronic bronchitis and noted he 
was previously a smoker.  The examiner concluded that based 
on the PFT, the etiology of the veteran's dry cough is 
chronic bronchitis.  The veteran was a chronic smoker who 
stopped smoking only in 2003.  Whether this was present in 
service, the examiner could not determine without resorting 
to speculation.  The veteran sought medical consultation only 
once for a productive cough and fever in service, with a 
diagnosis of acute bronchitis.  There was no recurrence of 
this condition and the veteran did not complain of 
intermittent productive cough, easy fatigue or other symptoms 
attributable to the respiratory tract, but he was a smoker 
while in service.  See VA respiratory examination report, May 
21, 2007.

Regarding gastroenteritis, the veteran was seen in July 1999 
for an abdominal ultrasound.  The impression was that the 
liver, pancreas, spleen, urinary bladder, gallbladder and 
prostate gland were normal, though the veteran did 
demonstrate bilateral renal cysts.  See St. Dominic Medical 
Center, abdominal ultrasound, July 15, 1999.  In August 1999, 
the veteran had a CT scan of his abdomen.  The impression was 
bilateral renal cysts.  His liver, gallbladder, pancreas and 
spleen were considered normal.  See private treatment record, 
St. Dominic Medical Center, CT scan of abdomen, August 10, 
1999.  At the beginning of September 1999, the veteran was 
admitted for complaints of abdominal pain.  He was later 
diagnosed with acute gastritis.  See private treatment note, 
Dagupan Doctors - Villaflor Memorial Hospital, September 4th 
and 5th, 1999.  On September 7, 1999, the veteran was 
diagnosed with peptic ulcer disease.  See private treatment 
record, Agape Medical Clinic, September 7, 1999.  

In December 2003, the veteran was again admitted with 
complaints of abdominal pain.  His admitting diagnosis was 
peptic ulcer disease, and he was ultimately diagnosed with 
chronic gastritis.  An abdominal ultrasound of the abdomen 
demonstrated kidney cysts, but was otherwise normal.  An 
esophagogastroduodenoscopy was also performed and the veteran 
was again diagnosed with chronic gastritis.  See private 
treatment records, Our Lady of Pillar Medical Center, 
December 2003.

The veteran participated in the VA general examination in 
October 2006, but as noted above, the veteran's claims file 
was not reviewed in conjunction with the examination.  
Therefore, the conclusion that the veteran's gastritis is 
related to service is not persuasive.  See Hernandez-Toyens, 
supra; Prejean, supra.  The requested addendum in April 2007 
noted that there was no evidence in the veteran's service 
medical records of continuous epigastric complaints or any 
complaints attributable to peptic acid disease or 
esophagitis.  See VA examination report addendum, April 23, 
2007.  The veteran was later afforded a VA examination in May 
2007 that noted although the veteran had findings of 
gastritis in the past, his fecal occult blood test was 
negative, which rules out chronic blood loss due to his 
gastrointestinal problems.  His physical examination was 
normal.  See VA examination report, May 21, 2007.

As there is no evidence the veteran suffered from hematuria 
between 1968 and 2003; no evidence he suffered from chronic 
bronchitis between 1977 and 2007; and no evidence he suffered 
from gastroenteritis between 1980 and 1999, the Board finds 
that the absence of evidence for the approximately 20 to 30 
year period constitutes negative evidence tending to disprove 
the claims that the veteran had injury or disease in service 
which resulted in chronic disabilities or persistent symptoms 
thereafter.  See Forshey, supra.  There is no other evidence 
of record that provides a positive and persuasive medical 
nexus opinion in support of the veteran's claims.

As noted above, the Board empathizes with the veteran's claim 
that he believes his current conditions are due to injuries 
in service.  The Board also acknowledges that the veteran 
stated he could not afford healthcare for a long period of 
time.  Unfortunately, there is no medical evidence to 
substantiate his claims that his hematuria, chronic 
bronchitis and gastroenteritis are related to service.  See 
Layno, supra.  Since there is no positive medical nexus to 
connect his current disabilities to service, the veteran's 
claims must fail.




ORDER

The claim of entitlement to service connection for a low back 
disability, degenerative changes of the lumbar spine and disc 
herniation at the L4-5 interspace, is reopened and granted.

Entitlement to service connection for hypertension (HTN) is 
denied.

Entitlement to service connection for lateral epicondylitis 
of the left elbow is denied.

Entitlement to service connection for right rotator cuff 
tendonitis is denied.

Entitlement to service connection for left rotator cuff 
tendonitis is denied.

Entitlement to service connection for hematuria is denied.

Entitlement to service connection for chronic bronchitis is 
denied.

Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastroenteritis, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


